27 F.3d 567
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Shelda R. RICKMAN, Plaintiff-Appellant,v.SHARP MANUFACTURING COMPANY OF AMERICA, A DIVISION OF SHARPELECTRONICS CORPORATION;  InternationalBrotherhood of Electrical Workers,AFL-CIO Local 474, Defendants-Appellees.
No. 93-5759.
United States Court of Appeals, Federal Circuit.
June 17, 1994.

Before:  MILBURN and BATCHELDER, Circuit Judges;  CONTIE, Senior Circuit Judge.

ORDER

1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
It is ORDERED that the judgment of the district court be, and it hereby is, affirmed upon the opinion of the district court.